Exhibit 10.1

RESTRICTED STOCK DEFERRAL PROGRAM

UNDER THE

APOGEE ENTERPRISES, INC. 2009 NON-EMPLOYEE DIRECTOR STOCK INCENTIVE PLAN,

AS AMENDED AND RESTATED (2014)

(2015 Statement)

Adopted by the Nominating and Corporate Governance Committee on June 24, 2015

 

Section 1. Establishment and Purpose.

(a) Establishment. Pursuant to the authority granted to it under the Director
Stock Incentive Plan, the Nominating and Corporate Governance Committee of the
Board (the “Committee”) hereby establishes, effective June 24, 2015, a deferred
compensation arrangement for the non-employee members of its Board which shall
be known as the Restricted Stock Deferral Program for Non-Employee Directors
(hereinafter called the “Program”).

(b) Purpose. The purpose of this Program is to provide a means whereby receipt
of certain stock grants by the Company to its Non-Employee Directors for
services as a member of the Company’s Board may be deferred to some future
period. This will be accomplished by allowing each Participating Director to
elect to voluntarily receive all or a portion of his or her restricted stock or
restricted stock unit award in the form of shares of deferred Common Stock
pursuant to an irrevocable election made under this Program.

(c) Relation to Other Plans. Restricted Stock Awards deferred under this Program
are granted under the Company’s shareholder-approved Director Stock Incentive
Plan, and the Committee is authorized to establish this deferral Program under
the Director Stock Incentive Plan. All shares of Common Stock issued under this
Program are subject to the terms and conditions of the Director Stock Incentive
Plan, including without limitation the share limits and adjustment provisions
under Section 4 of the Director Stock Incentive Plan. In addition, all Deferred
Stock Accounts maintained under this Program shall be administered in accordance
with this Program, but also shall be subject to the terms and conditions of the
Director Stock Incentive Plan. In the event of any conflict between this Program
and the Director Stock Incentive Plan, the terms of the Director Stock Incentive
Plan shall control.

The Company also maintains another deferred compensation plan for its Directors
called the Deferred Compensation Plan for Non-Employee Directors for purposes of
deferring Director cash fees and retainers. That deferred compensation plan
permits Directors to elect voluntarily to receive all or a portion of their
retainers and fees in the form of shares of deferred Common Stock. Unlike this
Program, the Deferred Compensation Plan is separately approved by the Company’s
shareholders and not governed by the limitations of the Director Stock Incentive
Plan.

 

Section 2. Definitions.

(a) Definitions. When the following terms are used herein with initial capital
letters, they shall have the following meanings:

(i) “Board” shall mean the Board of Directors of the Company.

(ii) “Change in Control” shall mean a Change in Control as defined in the
Director Stock Incentive Plan as of the effective date hereof, except that no
event shall constitute a Change in Control unless such event constitutes a
change in control event as defined in section 409A of the Internal Revenue Code,
any regulations and other guidance in effect from time to time thereunder,
including without limitation, Treasury Regulation § 1.409A-3(i)(5).



--------------------------------------------------------------------------------

(iii) “Committee” shall mean the Nominating and Corporate Governance Committee
of the Board or any successor committee of the Board designated by the Board to
administer the Program. The Committee shall be comprised of not less than such
number of Directors as shall be required to permit Awards granted under the
Program to qualify under Rule 16b-3, and each member of the Committee shall be a
“Non-Employee Director” within the meaning of Rule 16b-3.

(iv) “Common Stock” shall mean the common stock, par value $0.33 1/3 per share,
of Apogee Enterprises, Inc.

(v) “Company” shall mean Apogee Enterprises, Inc., a Minnesota corporation,
together with all its subsidiaries.

(vi) “Deferral Election Form” shall mean the irrevocable election to defer the
receipt of Restricted Stock Awards as provided for in Section 4(c) of this
Program.

(vii) “Deferred Payment Form” shall mean the irrevocable payment election of the
Participant’s Deferred Stock Account.

(viii) “Deferred Stock Account” shall mean the account established pursuant to
Section 4(b) of this Program.

(ix) “Director Stock Incentive Plan” shall mean the Apogee Enterprises, Inc.
2009 Non-Employee Director Stock Incentive Plan, as amended from time to time.

(x) “Election Amount” shall mean the amount of the Restricted Stock Award the
Participating Director elects to defer as set forth in Section 4(a) of this
Program.

(xi) “Eligible Director” shall mean any Non-Employee Director of the Company as
set forth in Section 3 of this Program.

(xii) “Fair Market Value” shall mean the value as set forth in Section 4(e) of
this Program.

(xiii) “Maturity Date” shall mean the date set forth in Section 6(a) of this
Program.

(xiv) “Non-Employee Director” shall mean an individual who is a member of the
Board but who is not an employee of the Company or any of its subsidiaries.

(xv) “Participant” shall mean a person who is a Non-Employee Director who has
elected to defer Restricted Stock Awards under this Program, or a person who,
prior to the time of Termination from Board had elected to defer such
compensation under this Program and who retains, or whose beneficiaries retain,
benefits under the Program and in accordance with its terms.

(xvi) “Participating Director” shall mean the meaning set forth in Section 4(a).

(xvii) “Plan Year” shall mean the 12-month period beginning January 1 and ending
December 31.

(xviii) “Program” shall mean this Restricted Stock Deferral Program, as it may
be amended from time to time.



--------------------------------------------------------------------------------

(xix) “Restricted Stock Award” shall mean any Award of Restricted Stock or
Restricted Stock Units granted to a Director under the Apogee Enterprises, Inc.
2009 Non-Employee Director Stock Incentive Plan, as amended from time to time.

(xx) “Stock Deferral Election” shall mean the election made pursuant to
Section 4(a) of this Program.

(xxi) “Termination from Board” shall mean a Participant’s membership on the
Board terminates under any circumstances. However when the term “Termination
from Board” is used in this Program Statement, it shall be construed to have the
same meaning consistent with the term “Separation from Service” as used in
section 409A of the Code. The date of termination of a Participating Director’s
service as a Director of the Company will be deemed to be the date of
termination recorded on the personnel or other records of the Company.

(b) Gender and Number. Except when otherwise indicated by the context, any
masculine terminology when used in this Program shall also include the feminine
gender, and the definition of any term herein in the singular shall also include
the plural.

 

Section 3. Eligibility for Participation.

Any Non-Employee Director of the Company shall be eligible to participate in
this Program (an “Eligible Director”). In the event a Participant no longer
meets the requirements for participation in this Program, the Participant shall
become an inactive Participant, retaining all the rights described under this
Program, except the right to make any further deferrals, until the time that the
Participant again becomes an active Participant or receives a complete
distribution of the Participant’s Deferred Stock Account.

 

Section 4. Election to Defer Receipt of Restricted Stock Awards.

(a) Election to Receive Common Stock at a Later Date in Lieu of Vesting Date. On
a Deferral Election Form provided by the Company, each Eligible Director who
decides to participate may irrevocably elect to defer receipt of 25%, 50%, 75%
or 100% of any Restricted Stock Award (rounded down to the nearest whole share
of Common Stock). The amounts to be deferred will be in the form of a Common
Stock credit to the Participating Director’s Deferred Stock Account, as set
forth in Section 4(b) hereof, for the number of shares of Common Stock the
Participating Director elects to defer. The Stock Deferral Election shall be
made pursuant to Section 4(c). Any Stock Deferral Election may only be amended
or revoked for a subsequent Plan Year, by completing a new Deferral Election
Form and filing it with the Company prior to the beginning of such Plan Year as
provided in Section 4(c). Shares deferred will be evidenced by the Deferral
Election Form and a Deferred Stock Agreement (to be used as the award agreement
in lieu of the Company’s standard Restricted Stock Agreement or Restricted Stock
Unit Agreement (as applicable)).

(b) Credits to Deferred Stock Account. Credits to each Participant’s Deferred
Stock Account shall be made quarterly as of the last business day of each
calendar quarter. The credit to the Deferred Stock Account shall be in the form
of stock units in a number equal to the number of shares of Common Stock
deferred, together with any Dividend Equivalent amounts accrued between the
grant date and the crediting date.

(c) Manner of Making Deferral Election. A Participating Director may defer all
or a portion of a Restricted Stock Award by filing, at any time prior to the
beginning of a Plan Year in which the Restricted Stock Award is to be granted
(or by such earlier date as the Committee shall determine), an irrevocable
election with the Company on a form provided for that purpose, except that any
person who is first elected to the Board after the beginning of a Plan Year may
make a Stock Deferral Election for grants occurring in that Plan Year within
thirty (30) days of becoming eligible to participate in this Program.
(Notwithstanding the foregoing, the Committee may permit deferral elections with
respect to Restricted Stock Awards granted in June, 2015 if such elections are
made on or prior to the award grant date, subject to any additional limitations
or requirements imposed by the Committee to comply with section 409A of the
Internal Revenue Code.) The Deferral Election Form shall specify an amount to



--------------------------------------------------------------------------------

be deferred expressed as a percentage of the Participating Director’s Restricted
Stock Award (as described in Section 4(a) above). In all circumstances, the
first credit to a Participant’s Deferred Stock Account will only include
Restricted Stock Awards granted for services performed after the effective date
of the Deferral Election Form.

(d) Dividend Credit. Each time a cash dividend is paid on the Common Stock of
the Company, the Participating Director shall receive a credit of stock units to
Participating Director’s Deferred Stock Account as of the last business day of
the calendar quarter in which the dividend was paid. The number of stock units
credited shall be the number equal to that number of shares of Common Stock
(rounded to the nearest one-hundredth of a share) having a Fair Market Value, as
defined in Section 4(e), on the last business day of the applicable calendar
quarter equal to the amount of the dividend that would have been payable on the
number of shares of Common Stock equal to the number of stock units credited to
the Participating Director’s Deferred Stock Account on the dividend record date.

(e) Fair Market Value. For purposes of converting dollar amounts into shares of
Common Stock, the Fair Market Value of each share of Common Stock shall be equal
to the closing price of one share of the Common Stock on the NASDAQ Global
Select Market (or other exchange on which the shares of Common Stock are then
listed and primarily traded) on the applicable crediting date or payment date.

 

Section 5. Deferral Payment and Issuance of Common Stock.

(a) Vesting and Maturity of Deferred Stock Account. The Participant’s stock
units shall vest or be forfeited as provided in the Participant’s Participant’s
Deferred Stock Agreement(s). The Participant’s vested Deferred Stock Account
shall become payable to (or with respect to) a Participant upon the earliest of,
or upon the occurrence of, one of the following events (the “Maturity Date”), as
elected by the Participant in the Deferral Election Form:

(i) The Participant’s Termination from Board,

(ii) A date selected by the Participant,

(iii) The Participant reaches seventy (70) years of age, or

(iv) The Participant’s death.

(b) Form of Deferral Payment. At the time of making the Stock Deferral Election,
each Participating Director shall also complete a deferral payment election
specifying one of the payment options described in Sections 5(c) and (d), and an
election pursuant to Section 5(a) for the Maturity Date. The deferral payment
election shall be irrevocable as to all amounts credited to the Participating
Director’s Deferred Stock Account. The Participating Director may change the
deferral payment election by completing a Deferred Payment Form and filing it
with the Company, such change will only apply to deferrals credited in a
subsequent Plan Year.

(c) Payment of Deferred Stock Accounts in a Lump Sum. Unless a Participating
Director elects to receive payment of the Participating Director’s Deferred
Stock Account in installments as described in Section 5(d), vested credits to a
Participating Director’s Deferred Stock Account shall be payable in full on the
first business day of the calendar year following the Maturity Date. If the
provisions of Section 7 become applicable and a Participating Director’s
designated beneficiary or beneficiaries are entitled to receive payment, such
distributions shall, in all cases, be made in a lump sum in accordance with this
Section and not Section 5(d) of this Program. All payments shall be made in
shares of Common Stock, with one share of Common Stock issued for each vested
stock unit credited to the Participating Director’s Deferred Stock Account, plus
cash in lieu of any fractional share.

(d) Payment of Deferred Stock Accounts in Installments. A Participating Director
may elect to have the Participating Director’s vested Deferred Stock Account
paid in annual installments following the Maturity Date. All payments shall be
made in shares of Common Stock, with one share of Common Stock issued



--------------------------------------------------------------------------------

for each stock unit credited to the Participating Director’s Deferred Stock
Account, plus cash in lieu of any fractional share. All installment payments
shall be made annually beginning on the first business day of the calendar year
following the Maturity Date, with subsequent installments paid on the first
business day of each subsequent calendar year. The amount of each installment
payment shall be computed as the number of stock units credited to the
Participating Director’s vested Deferred Stock Account on the relevant
installment payment date, multiplied by a fraction, the numerator of which is
one and the denominator of which is the total number of installments elected
(not to exceed 10) minus the number of installments previously paid. Amounts
paid prior to the final installment payment shall be rounded to the nearest
whole number of shares; the final installment payment shall be for the whole
number of stock units then credited to the Participating Director’s Deferred
Stock Account, together with cash in lieu of any fractional share.

(e) Payment of Deferred Stock Accounts – Change in Control. Notwithstanding
Sections 5(c) and (d), in the event of a Change in Control, credits to a
Participating Director’s vested Deferred Stock Account immediately prior to the
effective time of the transaction constituting the Change in Control shall be
paid in full to the Participating Director or the Participating Director’s
beneficiary or estate, as the case may be, either in whole shares of Common
Stock (together with cash in lieu of a fractional share) or, if the holders of
Common Stock generally are to receive other consideration in such Change in
Control transaction, in the consideration per share of Common Stock to be
received by such holders of Common Stock, in either case, on the business day
immediately after the effective date of the transaction.

 

Section 6. Designation of Beneficiaries.

(a) Right to Designate. Each Participant may designate, upon forms to be
furnished by and filed with the Program Administrator, one or more primary
Beneficiaries or alternative Beneficiaries to receive all or a specified part of
such Participant’s Deferred Stock Account in the event of such Participant’s
death. The Participant may change or revoke any such designation from time to
time without notice to or consent from any Beneficiary. No such designation,
change or revocation shall be effective unless executed by the Participant and
received by the Company during the Participant’s lifetime.

(b) Failure of Designation. If a Participant:

(i) fails to designate a Beneficiary,

(ii) designates a Beneficiary and thereafter revokes such designation without
naming another Beneficiary, or

(iii) designates one or more Beneficiaries and all such Beneficiaries so
designated fail to survive the Participant,

such Participant’s Deferred Stock Account, or the part thereof as to which such
Participant’s designation fails, as the case may be, shall be payable to the
first class of the following classes of automatic Beneficiaries with a member
surviving the Participant and (except in the case of surviving issue) in equal
shares if there is more than one member in such class surviving the Participant:

Participant’s surviving spouse

Participant’s surviving issue per stirpes and not per capita

Participant’s surviving parents

Participant’s surviving brothers and sisters

Representative of Participant’s estate.

(c) Disclaimers by Beneficiaries. A Beneficiary entitled to a distribution of
all or a portion of a deceased Participant’s Deferred Stock Account may disclaim
an interest therein subject to the following requirements. To be eligible to
disclaim, a Beneficiary must be a natural person, must not have received a



--------------------------------------------------------------------------------

distribution of all or any portion of the Deferred Stock Account at the time
such disclaimer is executed and delivered, and must have attained at least age
twenty-one (21) years as of the date of the Participant’s death. Any disclaimer
must be in writing and must be executed personally by the Beneficiary before a
notary public. A disclaimer shall state that the Beneficiary’s entire interest
in the undistributed Deferred Stock Account is disclaimed or shall specify what
portion thereof is disclaimed. To be effective, duplicate original executed
copies of the disclaimer must be both executed and actually delivered to the
Company after the date of the Participant’s death but not later than one hundred
eighty (180) days after the date of the Participant’s death. A disclaimer shall
be irrevocable when delivered to the Company. A disclaimer shall be considered
to be delivered to the Company only when actually received by the Company. The
Company shall be the sole judge of the content, interpretation and validity of a
purported disclaimer. Upon the filing of a valid disclaimer, the Beneficiary
shall be considered not to have survived the Participant as to the interest
disclaimed. A disclaimer by a Beneficiary shall not be considered to be a
transfer of an interest in violation of the provisions of Section 8 and shall
not be considered to be an assignment or alienation of benefits in violation of
federal law prohibiting the assignment or alienation of benefits under this
Program. No other form of attempted disclaimer shall be recognized by the
Company.

(d) Definitions. When used herein and, unless the Participant has otherwise
specified in the Participant’s Beneficiary designation, when used in a
Beneficiary designation, “issue” means all persons who are lineal descendants of
the person whose issue are referred to, including legally adopted descendants
and their descendants but not including illegitimate descendants and their
descendants; “child” means an issue of the first generation; “per stirpes” means
in equal shares among living children of the person whose issue are referred to
and the issue (taken collectively) of each deceased child of such person, with
such issue taking by right of representation of such deceased child; and
“survive” and “surviving” mean living after the death of the Participant.

(e) Special Rules. Unless the Participant has otherwise specified in the
Participant’s Beneficiary designation, the following rules shall apply:

(i) If there is not sufficient evidence that a Beneficiary was living at the
time of the death of the Participant, it shall be deemed that the Beneficiary
was not living at the time of the death of the Participant.

(ii) The automatic Beneficiaries specified in Section 7(b) and the Beneficiaries
designated by the Participant shall become fixed at the time of the
Participant’s death so that, if a Beneficiary survives the Participant but dies
before the receipt of all payments due such Beneficiary hereunder, such
remaining payments shall be payable to the representative of such Beneficiary’s
estate.

(iii) If the Participant designates as a Beneficiary the person who is the
Participant’s spouse on the date of the designation, either by name or by
relationship, or both, the dissolution, annulment or other legal termination of
the marriage between the Participant and such person shall automatically revoke
such designation. (The foregoing shall not prevent the Participant from
designating a former spouse as a Beneficiary on a form executed by the
Participant and received by this Program Administrator after the date of the
legal termination of the marriage between the Participant and such former
spouse, and during the Participant’s lifetime.)

(iv) Any designation of a nonspouse Beneficiary by name that is accompanied by a
description of relationship to the Participant shall be given effect without
regard to whether the relationship to the Participant exists either then or at
the Participant’s death.

(v) Any designation of a Beneficiary only by statement of relationship to the
Participant shall be effective only to designate the person or persons standing
in such relationship to the Participant at the Participant’s death.

A Beneficiary designation is permanently void if it either is executed or is
filed by a Participant who, at the time of such execution or filing, is then a
minor under the law of the state of the Participant’s legal residence. The
Company shall be the sole judge of the content, interpretation and validity of a
purported Beneficiary designation.



--------------------------------------------------------------------------------

(f) No Spousal Rights. Prior to the death of the Participant, no spouse or
surviving spouse of a Participant and no person designated to be a Beneficiary
shall have any rights or interest in the benefits credited under this Program
including, but not limited to, the right to be the sole Beneficiary or to
consent to the designation of Beneficiaries (or the changing of designated
Beneficiaries) by the Participant.

(g) Death Prior to Full Distribution. If, at the death of the Participant, any
payment to the Participant was due or otherwise pending but not actually paid,
the amount of such payment shall be included in the Deferred Stock Account which
are payable to the Beneficiary (and shall not be paid to the Participant’s
estate).

(h) Facility of Payment. In case of the legal disability, including minority, of
a Participant or Beneficiary entitled to receive any distribution under this
Program, payment shall be made, if the Company shall be advised of the existence
of such condition:

(i) to the duly appointed guardian, conservator or other legal representative of
such Participant or Beneficiary, or

(ii) to a person or institution entrusted with the care or maintenance of the
incompetent or disabled Participant or Beneficiary, provided such person or
institution has satisfied the Company that the payment will be used for the best
interest and assist in the care of such Participant or Beneficiary, and provided
further, that no prior claim for said payment has been made by a duly appointed
guardian, conservator or other legal representative of such Participant or
Beneficiary.

Any payment made in accordance with the foregoing provisions of this Section
shall constitute a complete discharge of any liability or obligation of the
Company therefor.

 

Section 7. Nontransferability.

In no event shall the Company make any payment under this Program to any
assignee or creditor of a Participant or of a Beneficiary. Prior to the time of
payment hereunder, a Participant or Beneficiary shall have no rights by way of
anticipation or otherwise to assign or otherwise dispose of any interest under
this Program nor shall such rights be assigned or transferred by operation of
the law.

 

Section 8. Limitation on Rights of Eligible Directors and Participating
Directors.

(a) Service as a Director. Nothing in this Program will interfere with or limit
in any way the right of the Board or the Company’s shareholders to remove an
Eligible Director or Participating Director from the Board. Neither this Program
nor any action taken pursuant to it will constitute or be evidence of any
agreement or understanding, express or implied, that the Board or the Company’s
shareholders have retained or will retain an Eligible Director or Participating
Director for any period of time or at any particular rate of compensation.

(b) Nonexclusivity of this Program. Nothing contained in this Program is
intended to effect, modify or rescind any of the Company’s existing compensation
plans or programs or to create any limitations on the Board’s power or authority
to modify or adopt compensation arrangements as the Board may from time to time
deem necessary or desirable.

 

Section 9. Amendment, Modification and Termination.

The Committee may suspend or terminate this Program at any time. The Committee
may amend this Program from time to time in such respects as the Committee may
deem advisable in order that this Program will conform to any change in
applicable laws or regulations or in any other respect that the Committee may
deem to be in the Company’s best interests; provided, however, that no
amendments to this Program will be effective without approval of the Company’s
shareholders, if shareholder approval of the amendment is then required pursuant
to Rule 16b-3 (or any successor rule) promulgated under the Securities Exchange
Act of 1934, as amended, or the rules



--------------------------------------------------------------------------------

of the NASDAQ Global Select Market (or other exchange on which the shares of
Common Stock are then listed and primarily traded). Following a termination of
this Program, Deferred Stock Accounts shall remain in this Program until the
Participant becomes eligible for the benefits under Section 6. The termination
of this Program shall not adversely affect any Participant or Beneficiary who
has become entitled to the payment of any benefits under this Program as of the
date of termination. Notwithstanding the foregoing, to the extent permissible
under section 409A of the Code and the related Treasury regulations and
guidance, if there is a termination of this Program with respect to all
Participants, the Committee shall have the right, in its sole discretion, and
notwithstanding any elections made by the Participant, to immediately pay all
benefits in a lump sum following such termination of this Program.

 

Section 10. Participants Are General Creditors of the Company.

The Participating Directors and Beneficiaries thereof shall be general unsecured
creditors of the Company with respect to any payments to be made pursuant to
this Program and shall not have any preferred interest by way of trust, escrow,
lien or otherwise in any specific assets of the Company. If the Company shall,
in fact, elect to set aside monies or other assets to meet its obligations
hereunder (there being no obligation to do so), whether in a grantor’s trust or
otherwise, the same shall, nevertheless, be regarded as a part of the general
assets of the Company subject to the claims of its general creditors, and
neither any Participating Director nor any Beneficiary thereof shall have a
legal, beneficial or security interest therein.

 

Section 11. Claims Procedure.

Without limiting the generality of the following, an application for benefits
under Section 3 shall be processed as a claim for the purposes of this Section.

(a) Original Claim. Any person may file with the Committee a written claim for
benefits under this Program. Within ninety (90) days after the filing of such a
claim, the Committee shall notify the claimant in writing whether his or her
claim is upheld or denied in whole or in part or shall furnish the claimant a
written notice describing specific special circumstances requiring a specified
amount of additional time (but not more than one hundred eighty days from the
date the claim was filed) to reach a decision on the claim. If the claim is
denied in whole or in part, the Committee shall state in writing:

(i) the specific reasons for the denial;

(ii) the specific references to the pertinent provisions of this Program
document on which the denial is based;

(iii) a description of any additional material or information necessary for the
claimant to perfect the claim and an explanation of why such material or
information is necessary; and

(iv) an explanation of the claims review procedure set forth in this Section.

(b) Claims Review Procedure. Within sixty (60) days after receipt of notice that
his or her claim has been denied in whole or in part, the claimant may file with
the Committee a written request for a review and may, in conjunction therewith,
submit written issues and comments. Within sixty (60) days after the filing of
such a request for review, the Committee shall notify the claimant in writing
whether, upon review, the claim was upheld or denied in whole or in part or
shall furnish the claimant a written notice describing specific special
circumstances requiring a specified amount of additional time (but not more than
one hundred twenty days from the date the request for review was filed) to reach
a decision on the request for review.

(c) General Rules.

(i) No inquiry or question shall be deemed to be a claim or a request for a
review of a denied claim unless made in accordance with the claims procedure.
The Committee may require that any claim for benefits and any request for a
review of a denied claim be filed on forms to be furnished by the Committee upon
request.



--------------------------------------------------------------------------------

(ii) All decision on claims and on requests for a review of denied claims shall
be made by the Committee.

(iii) The Committee may, in its discretion, hold one or more hearings on a claim
or a request for a review of a denied claim.

(iv) Claimants may be represented by a lawyer or other representative (at their
own expense), but the Committee reserves the right to require the claimant to
furnish written authorization. A claimant’s representative shall be entitled to
receive copies of notices sent to the claimant.

(v) The decision of the Committee on a claim and on a request for a review of a
denied claim shall be served on the claimant in writing. If a decision or notice
is not received by a claimant within the time specified, the claim or request
for a review of a denied claim shall be deemed to have been denied.

(vi) Prior to filing a claim or a request for a review of a denied claim, the
claimant or his or her representative shall have a reasonable opportunity to
review a copy of the Program and all other pertinent documents in the possession
of Apogee.

(vii) The Committee may permanently or temporarily delegate all or a portion of
its authority and responsibility under this Section to another committee or to
an individual.

(viii) The procedures and remedies herein are not exclusive. Subsequent to a
Change in Control, a Participant or surviving spouse of a Participant shall not
be required to exhaust these administrative remedies. If there is litigation
regarding the benefits payable to or with respect to a Participant, then
notwithstanding any provision in this Program to the contrary, determinations
made by the Committee subsequent to a Change in Control (even if such
determinations relate to events occurring wholly or partially before the Change
in Control) shall not be afforded any deference and the matter shall be heard de
novo.

(ix) If any Participant successfully litigates, in whole or in part, any claim
for benefits under this Program, the court shall award reasonable attorney’s
fees and costs of the action to the Participant.

 

Section 12. Miscellaneous.

(a) Securities Law and Other Restrictions. Notwithstanding any other provision
of this Program or any Stock Deferral Election delivered pursuant to this
Program, the Company will not be required to issue any shares of Common Stock
under this Program and a Participating Director may not sell, assign, transfer
or otherwise dispose of shares of Common Stock issued pursuant to this Program,
unless (a) there is in effect with respect to such shares a registration
statement under the Securities Act of 1933, as amended (the “Securities Act”)
and any applicable state securities laws or an exemption from such registration
under the Securities Act and applicable state securities laws, and (b) there has
been obtained any other consent, approval or permit from any other regulatory
body that the Company deems necessary or advisable. The Company may condition
such issuance, sale or transfer upon the receipt of any representations or
agreements from the parties involved, and the placement of any legends on
certificates representing shares of Common Stock, as may be deemed necessary or
advisable by the Company, in order to comply with such securities law or other
restriction.

(b) Governing Law. The validity, construction, interpretation, administration
and effect of this Program and any rules, regulations and actions relating to
this Program will be governed by and construed exclusively in accordance with
the laws of the State of Minnesota.



--------------------------------------------------------------------------------

(c) Service of Process. In the absence of any designation to the contrary by the
Company, the Secretary of the Company is designated as the appropriate and
exclusive agent for the receipt of service of process directed to this Program
in any legal proceeding including arbitration, involving this Program.

(d) Administrative Determinations. The Committee shall make such determinations
as may be required from time to time in the administration of this Program. The
Committee shall have the discretionary authority and responsibility to interpret
and construe the Program documents and to determine all factual and legal
questions under this Program, including but not limited to the entitlement of
Participants and others, and the amounts of their respective interests. Each
interested party may act and rely upon all information reported to them
hereunder and need not inquire into the accuracy thereof, nor be charged with
any notice to the contrary.

(e) Rules and Regulations. Any rule not in conflict or at variance with the
provisions hereof may be adopted by the Committee.

(f) Errors in Computations. The Company nor the Committee shall not be liable or
responsible for any error in the computation of any benefit payable to or with
respect to any Participant resulting from any misstatement of fact made by the
Participant or by or on behalf of any survivor to whom such benefit shall be
payable, directly or indirectly, to Apogee, and used by the Company in
determining the benefit. Apogee shall not be obligated or required to increase
the benefit payable to or with respect to such Participant which, on discovery
of the misstatement, is found to be understated as a result of such misstatement
of the Participant. However, the benefit of any Participant which is overstated
by reason of any such misstatement or any other reason shall be reduced to the
amount appropriate in view of the truth (and to recover any prior overpayment by
offset or other legal process).

(g) ERISA Status. This Program is adopted with the understanding that it is an
unfunded arrangement maintained primarily for the purpose of providing deferred
compensation for non-employee directors only, and thus is not subject to ERISA.
Each provision shall be interpreted and administered accordingly.

(h) IRC Status. This Program is intended to be a nonqualified deferred
compensation arrangement. The rules of section 401(a) et. seq. of the Code shall
not apply to this Program. The rules of section 409A of the Code shall apply to
this Program to the extent applicable and this Program Statement shall be
construed and administered accordingly. The Company nor any of its officers,
directors, agents or affiliates shall be obligated, directly or indirectly, to
any Participant or any other person for any taxes, penalties, interest or like
amounts that may be imposed on the Participant or other person on account of any
amounts under this Program or on account of any failure to comply with any Code
section.